Citation Nr: 0813958	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  02-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her two brothers





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1975.  He died in September 1986.  The appellant is 
the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina, which determined 
that new and material evidence had not been received to 
reopen the claim for service connection for the cause of the 
veteran's death.  The RO subsequently determined that new and 
material evidence had been received to reopen the appellant's 
claim and then denied the claim for service connection for 
the cause of the veteran's death on the merits.  The 
appellant subsequently filed a timely appeal.                  

In July 2004, the appellant testified before the undersigned 
Veterans Law Judge at a hearing at the Central Office in 
Washington, D.C.  A transcript of that hearing is of record.  

In a December 2004 decision, the Board reopened the 
appellant's claim for service connection for the cause of the 
veteran's death and remanded it to the RO for additional 
development, to include obtaining additional relevant medical 
records.  By a March 2006 decision, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death.   

The appellant appealed the March 2006 decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
this case was pending before the Court, the Office of General 
Counsel for VA, on behalf of VA, and the appellant, by and 
through her attorney, filed a Joint Motion for Remand (Joint 
Motion), dated in December 2007.  In an Order, dated in 
December 2007, the Court granted the Joint Motion, vacated 
the Board's March 2006 decision, and remanded the case, 
pursuant to 38 U.S.C. § 7252(a), for compliance with the 
directive stipulated in the Joint Motion.  Copies of the 
Court's Order and the Joint Motion have been placed in the 
claims file.

In April 2008, the veteran, through her attorney-
representative, submitted additional evidence and waived the 
right to have the evidence initially considered by the RO. 38 
C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As set forth in the December 2007 Joint Motion, in the 
December 2004 decision, the Board reopened and remanded the 
appellant's claim for service connection for the cause of the 
veteran's death.  The Board's remand instructions included 
remand orders that the RO should contact Forsyth Memorial 
Hospital in Winston-Salem and request all inpatient records 
from September 1985, October 1985, February 1986, and 
September 1986.  The instructions further stated that the RO 
had to make every reasonable effort to obtain relevant, 
nongovernmental records the claimant had adequately 
identified.  In the Joint Motion, the parties noted that the 
evidence of record at the time of the Board's December 2004 
remand decision already included records from the Forsyth 
Memorial Hospital, dated from September 1985 to September 
1986.  However, in a letter from the appellant, received in 
June 2002, the appellant stated that the veteran had stayed 
at the Forsyth Memorial Hospital on "October 29, 1984, 
December 12, 1984, March 9, 1985, August 9, 1985, September 
14, 1985, September 30, 1985, November 1985, February 2, 
1986, September 14, 1986, and September 27, 1986, the date of 
his death."  According to the Joint Motion, nowhere in the 
claims file or the corresponding record on appeal was there 
any medical records from the Forsyth Memorial Hospital for 
the period of time from October 1984 to August 1985.  Thus, 
the parties concluded that the RO had not obtained all 
records identified by the appellant and that a remand was 
necessary to enable compliance with the Board's December 2004 
remand instructions; specifically that the RO must make every 
reasonable effort to obtain relevant, nongovernmental records 
the claimant had adequately identified.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).      

The veteran's death certificate shows that he died in 
September 1986, at the age of 50.  The listed immediate cause 
of death was pneumocystis carinii pneumonia (PCP) which 
caused fulminant respiratory failure and was a result of 
acquired immune deficiency syndrome (AIDS).  

In this case, the appellant contends that the test results 
showing that the veteran had AIDS was in reality a false 
positive and that he did not have AIDS.  Thus, the appellant 
maintains that the veteran's fatal respiratory illness was 
not due to AIDS but rather, was due to his Agent Orange 
exposure during service in Vietnam.  In support of her 
contention, the appellant has submitted a private medical 
statement from A.A., M.D., received in April 2008.  In the 
statement, Dr. A. reported that the test used to diagnose the 
veteran with AIDS, HTLV-3, was in the first generation of 
HIV-1RNA antibody testing which became available in 1985.  
Testing at that time was in its infancy and sensitivity and 
specificity of testing in 1985 was extremely low compared to 
today's standards.  According to Dr. A., the HTLV-3 test 
which was used for the veteran in 1985 was no longer in use.  
Dr. A. reported that it was also known that exposure to Agent 
Orange (dioxin) had a profound effect on the immune system, 
particularly related to abnormal T-cell function.  Dr. A. 
indicated that because dioxin affected T-cell mediated 
immunity, it had the potential to have numerous 
immunosuppressive manifestations, similar to HIV which also 
caused problems with T-cell immunity.  The veteran clearly 
suffered from some form of immunosuppression.  It was Dr. 
A.'s opinion that because of the veteran's low exposure risk 
and the lack of highly specific and sensitive testing for HIV 
in 1985, it was more likely that the veteran's 
immunosuppression which led to his death was caused by his 
dioxin exposure rather than AIDS.

The Board has considered obtaining a Veterans Health 
Administration (VHA) opinion to address the appellant's 
contentions reported above.  However, pursuant to the 
December 2007 Joint Motion, given that there is indication 
that there may be additional relevant private medical records 
that have not been obtained, such a request will be deferred 
pending the completion of the development as outlined below.  

Therefore, in accordance with the Joint Motion, this case is 
remanded to the RO for the following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact Forsyth Memorial 
Hospital in Winston-Salem and request all 
inpatient treatment records from October 
1984 to August 1985.  The RO must make 
every reasonable effort to obtain 
relevant, nongovernmental records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide notice to the claimant in 
accordance with 38 C.F.R. § 3.159(e).  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record since the 
last supplemental statement of the case 
(SSOC), the RO must re-adjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.  If 
the claim remains denied, the RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



